Citation Nr: 1506868	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-00 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder, to include a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA.


REMAND

Initially, the Board notes that the RO has only developed the issue of entitlement to a total rating based on individual unemployability due to PTSD for appellate consideration.  The record reflects that the Veteran filed a claim for an increased rating for his PTSD in September 2010.  In an August 2011 rating decision, the RO granted an increased rating of 50 percent, but not higher, for the PTSD.  At that time, it deferred a decision on the unemployability element of the claim.  In a December 2011 rating decision, it denied entitlement to a total rating based on unemployability due to PTSD.  The Veteran submitted a notice of disagreement in July 2012.  There is no indication that the Veteran is limiting his appeal to the unemployability element of his claim.  Therefore, the Board has expanded the issue on appeal to include entitlement to a schedular rating in excess of 50 percent for PTSD.  Since the Veteran has not been provided a statement of the case or supplemental statement of the case addressing the issue of entitlement to a schedular rating in excess of 50 percent for PTSD, this should be done before the Board decides the appeal.

The Board notes that the Veteran has not been afforded a VA examination to determine the current degree of severity of his PTSD since August 2011 and that VA outpatient records for the period since October 2011 have not been associated with the record.  Therefore, while this case is in remand status, more recent VA treatment records should be obtained, and the Veteran should be afforded another VA examination to determine the current degree of severity of his PTSD.

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include VA Medical Center treatment records for the time period from October 2011 to the present.

2. Then, the RO or the AMC should arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the current degree of severity of the Veteran's service-connected PTSD and the impact of the disability on the Veteran's ability to work.

All pertinent evidence of record must be made available to and reviewed by the examiner.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be requested to state an opinion as to whether there is a 50 percent or better probability that the Veteran's PTSD is sufficient by itself to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

The rationale for the opinion must also be provided.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim, to include consideration of whether a schedular rating in excess of 50 percent is warranted and whether the Veteran's claim should be referred to the Director of VA's Compensation and Pension Service for extra-schedular evaluation under the provisions of 38 C.F.R. § 4.16(b).  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 


		(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




